USDC IN/ND case 3:19-cv-00596-PPS-MGG document 17 filed 02/21/20 page 1 of 11


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

EQUAL EMPLOYMENT OPPORTUNITY                     )
COMMISSION,                                      )
                                                 )
                     Plaintiff,                  )
                                                 )
              v.                                 )      CASE NO. 3:19-cv-596-PPS-MGG
                                                 )
COFFEL VENDING COMPANY,                          )
                                                 )
                     Defendant                   )
                                                 )

                                  CONSENT DECREE

       The Equal Employment Opportunity Commission (“Commission”) instituted this

action under the authority granted by Sections 706(f)(1) and (3) of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C 2000e-5(f)(1) and (3) (“Title VII”). Specifically,

the Commission alleged in its Amended Complaint that Coffel Vending Company

rejected qualified applicant Louie Chambers for a vending service representative position

in or about December 2017 and January 2018 because of his race, Black. Coffel Vending

Company denies the allegations against it and does not admit any wrongdoing in

connection with this Consent Decree.

       The Commission and Coffel Vending hereby stipulate to the jurisdiction of the

Court over the parties and the subject matter of this action.

       The parties have advised the Court that they desire to resolve the allegations in

the Complaint without the burden, expense, and delay of further litigation.
USDC IN/ND case 3:19-cv-00596-PPS-MGG document 17 filed 02/21/20 page 2 of 11


         It is therefore the finding of this Court, based on the record as a whole, that (1) the

Court has jurisdiction over the parties and the subject matter of this action, (2) the

purpose and provisions of the Title VII will be promoted and effectuated by the entry of

this Consent Decree, and (3) this Consent Decree resolves all the matters in controversy

between the parties as provided in paragraphs 1 through 30 below. It is therefore

ORDERED, ADJUDGED AND DECREED as follows:

                                      GENERAL PROVISIONS

         1.      Coffel Vending, its officers, agents, successors and other persons in active

concert or participation with Coffel Vending in its business operations, shall be

permanently enjoined from:

              a. Engaging in any employment practice that discriminates on the basis of

                 race, including but not limited to failing to hire a qualified applicant

                 because of that individual’s race;

              b. Discriminating or retaliating in any way against any person because of

                 opposition to a practice made unlawful under Title VII or because of the

                 filing of a charge, the giving of testimony, assistance or participation in any

                 manner in an investigation, proceeding or hearing under Title VII.

                         TERM, SCOPE, AND ISSUES RESOLVED

         2.      Duration of this Decree shall be four (4) years from the date of entry by the

Court.




                                                2
USDC IN/ND case 3:19-cv-00596-PPS-MGG document 17 filed 02/21/20 page 3 of 11


       3.      This Decree shall apply to Coffel Vending’s, Mishawaka Indiana, facility

and all its managers, supervisors, agents, human resource personnel, any other

employees who play a role in hiring vending service representatives.

       4.      Nothing in this Decree shall be construed to preclude EEOC from filing

lawsuits based on charges not resolved by this Decree.

       5.      Any individual charges filed with EEOC or the State equivalent after the

effective date of this Decree as defined in paragraph 2 above, based on conduct alleged

to have occurred prior to the effective date of this Decree, will be processed by EEOC in

accordance with its standard procedures.

                                 EMPLOYMENT PRACTICES

Training:

       6.      No less than 90 days from the effective date of this Decree as defined in

paragraph 2 above, Coffel Vending shall provide all managers, supervisors, owners or

other personnel who play any role in the hiring process, no less than two hours of training

that covers:

            a. Title VII’s prohibition against race discrimination in hiring, terms and

               conditions of employment and against retaliation;

            b. Understanding the kind of conduct which may constitute unlawful race

               discrimination;

            c. Penalties for engaging in discriminatory behavior;

            d. Implicit bias and the role it plays in hiring; and

            e. How to create and foster a diverse work force.

                                               3
USDC IN/ND case 3:19-cv-00596-PPS-MGG document 17 filed 02/21/20 page 4 of 11


Thereafter, managers, supervisors or other personnel who play any role in the hiring

process, including all owners, shall receive at least one hour of annual training on the

issue of implicit bias and the role it plays in hiring. Coffel Vending shall identify the

person or persons leading the training, and provide a list of the names, job titles of all

attendees for each training session as well as copies of any written materials provided to

attendees no later than 30 days after the training takes place.

       7.     For the duration of this consent decree, all new managers and employees

involved in the hiring process shall receive the above-described training before they play

any role in hiring.

       8.     This training described in paragraphs 6-7 shall be provided at Coffel

Vending’s expense.

                                  MONETARY RELIEF

       9.     Coffel Vending shall pay a total of $22,000.00 to charging party Louie

Chambers.

       10.    The total amount identified in paragraph 9 includes $5,000.00 in back pay.

Coffel Vending shall make and be responsible for paying its share of all applicable payroll

taxes. Coffel Vending shall issue a W-2 for any payment of back wages, and all

withholding required by law shall be deducted from the same.

       11.    The total amount identified in paragraph 9 includes $17,000.00 in

compensatory damages. There shall be no tax withholdings or deductions from amounts

designated compensatory damages. Coffel Vending shall issue a form 1099 to Louie

Chambers for compensatory damages.

                                             4
USDC IN/ND case 3:19-cv-00596-PPS-MGG document 17 filed 02/21/20 page 5 of 11


       12.    Coffel Vending shall not deduct from any amount the employer’s share of

any costs, taxes or social security required by law to be paid by Coffel Vending.

Payment:

       13.    All payments shall be made by check and made payable to Louie Chambers,

or his heirs or assigns in the event of death.

       14.    Within 30 days from the entry of this Decree, EEOC will provide Coffel

Vending with an executed IRS W-4 form for Louie Chambers.

       15.    Within 90 days from the entry of this Decree, Coffel Vending shall mail

settlement checks for backpay and compensatory damages to him via certified mail to an

address provided by the EEOC. Payment checks shall be accompanied by a statement

detailing all deductions.

       16.    Within ten business days after payments are mailed to Louie Chambers,

Coffel Vending shall submit a copy of the checks issued and proof of delivery (a signed

certified mail receipt) to the EEOC in care of the EEOC’s Regional Attorney for the

Indianapolis District, Kenneth Bird, Equal Employment Opportunity Commission, 101 W.

Ohio Street, Suite 1900, Indianapolis, Indiana, 46204 and via e-mail to monitoring-eeoc-

indo@eeoc.gov.

       17.    In the event that payment to Louie Chambers is returned as undeliverable,

Coffel Vending shall immediately notify the EEOC, and the EEOC will make all

reasonable efforts to locate Louie Chambers his heirs or assigns in the event of death. If

no one can be located within a reasonable time, undistributed amounts shall be donated




                                                 5
USDC IN/ND case 3:19-cv-00596-PPS-MGG document 17 filed 02/21/20 page 6 of 11


to Good Will Industries of Michiana, Inc., upon written direction to Coffel Vending, by

the EEOC.

                                      OTHER RELIEF

Letter of Apology:

       18.    Within 30 days after the entry of this Consent Decree, Coffel Vending shall

issue a letter of apology to Louie Chambers on company letterhead, in the form attached

as Exhibit A, signed by Coffel Vending’s hiring manager Scott Coffel, and sent by regular

U.S. Mail.

              DISSEMINATION OF DECREE AND NOTICE POSTING

       19.    Within ten business days of entry of this Consent Decree, Coffel Vending

shall provide a copy of this Decree to all managers, supervisors, officers, and agents

whose duties might reasonably include compliance with any provision of this Decree, as

well as to any individual or entity retained to perform work required under this Consent

Decree. And Coffel Vending shall provide a copy of this Decree to all managers

subsequently hired during the term of this Decree within five business days of their hire.

       20.    Within five business days after the Court’s entry of this Decree, Coffel

Vending shall post in a conspicuous place frequented by applicants for positions at Coffel

Vending’s Mishawaka, Indiana, facility the Notice attached as Exhibit B to this Decree

and will post it on the Company’s website within 30 days after the entry of this Decree.

The Notice shall be the same type, style, and size as set forth in Exhibit B. The Notice shall

remain posted for the duration of this Decree. If the Notice becomes defaced or illegible,

Coffel Vending shall replace it with a clean copy. Coffel Vending shall certify to the

                                              6
USDC IN/ND case 3:19-cv-00596-PPS-MGG document 17 filed 02/21/20 page 7 of 11


EEOC, in writing, that the Notice has been properly posted and shall provide

recertification in each of the annual reports required under the Reporting provisions of

this Consent Decree.

                            MONITORING PROVISIONS

      21.    The EEOC, its agents and employees shall in their discretion have the legal

authority to enter Coffel Vending’s Mishawaka facility, with reasonable prior notice to

Coffel Vending, and conduct an on-site inspection to ensure compliance with Title VII

and any of the terms of this Consent Decree.

      22.    Such inspections may, at the discretion of the EEOC, include access to any

and all documents for the purposes of inspection and duplication, interviews or

depositions of any person, inspection of any area within the facility, and any other

investigatory technique or procedure permitted by Title VII or the EEOC’s regulations.

                       INITIAL AND ANNUAL REPORTING

      23.    Within the time specified in paragraph 6, Coffel Vending shall provide

written certification of compliance with this consent decree to Indianapolis District

Regional Attorney, Kenneth Bird, Equal Employment Opportunity Commission, 101 W.

Ohio Street, Suite 1900, Indianapolis, Indiana, 46204 and via e-mail to monitoring-eeoc-

indo@eeoc.gov.

      24.    For the duration of this Consent Decree Coffel Vending shall also provide

annual reports of ongoing compliance, the first due twelve months following the effective

date of this Decree as described in paragraph 2. These annual reports shall be sent to

EEOC Regional Attorney, Kenneth L. Bird, Equal Employment Opportunity

                                           7
USDC IN/ND case 3:19-cv-00596-PPS-MGG document 17 filed 02/21/20 page 8 of 11


Commission, 101 W. Ohio Street, Suite 1900, Indianapolis, Indiana, 46204 and shall also

be sent via e-mail to monitoring-eeoc-indo@eeoc.gov.

              RETENTION OF JURISDICTION/ENFORCEMENT OF DECREE

       25.    This Consent Decree shall be binding on Coffel Vending and its successors.

No transfer of ownership or operation of Coffel Vending’s business shall relieve Coffel

Vending of its obligation to ensure that the terms of this Decree are implemented.

       26.    Should transfer of ownership or operation of Coffel Vending’s businesses

Occur during the term of this Consent Decree, then at least 30 days prior to such transfer,

Coffel Vending shall provide a copy of this Consent Decree to the transferee and shall

simultaneously provide written notice of the forthcoming transfer.

       27.    This Court shall retain jurisdiction to enforce this Consent Decree and will

have all available powers to enforce this Decree, including, but not limited to, fees,

monetary sanctions, and injunctive or other relief.

       28.    The monetary relief ordered in this Consent Decree constitutes a debt owed

to and collectible by the United States.

                                   EEOC AUTHORITY

       29.    With respect to matters or charges outside the scope of this Decree, this

Decree shall in no way limit the powers of the EEOC to seek to eliminate employment

practices or acts made unlawful by any of the statutes over which the EEOC has

enforcement authority, and which do not arise out of the claims asserted in this lawsuit.

                           COSTS AND ATTORNEY'S FEES




                                            8
USDC IN/ND case 3:19-cv-00596-PPS-MGG document 17 filed 02/21/20 page 9 of 11


       30.    Unless the Court rules otherwise in a subsequent proceeding to enforce this

Consent Decree, each party shall be responsible for and shall pay its own costs and

attorney’s fees.

       SO ORDERED on February 21, 2020.

                                                s/ Philip P. Simon
                                                PHILIP P. SIMON, JUDGE
                                                UNITED STATES DISTRICT COURT




                                            9
USDC IN/ND case 3:19-cv-00596-PPS-MGG document 17 filed 02/21/20 page 10 of 11


        Re: EEOC v. Coffel Vending, Inc., Case No. 3:19-cv-596-PPS-MGG filed in the U.S.
        District Court for the Northern District of Indiana, South Bend Division.



 Dear Mr. Chambers:

         On behalf of Coffel Vending Company, I wish to express my sincere apology for any
 discomfort caused by passing on your job application in December 2017. You appeared qualified
 for the job, but I had several other qualified applicants and it seemed you desired more than
 Coffel Vending had to offer at that time.

         I am sorry for any stress this process has caused and genuinely wish you the best in your
 future endeavors.


                                                      Sincerely,



                                                      ___________________________
                                                      Scott Coffel
                                                      Vice President, Coffel Vending




                             ATTACHMENT A - Letter of Apology




                                                10
USDC IN/ND case 3:19-cv-00596-PPS-MGG document 17 filed 02/21/20 page 11 of 11


                     U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION


                                           EMPLOYEE NOTICE

 This Notice is Posted Pursuant to a Consent Decree Entered into Between the
 EEOC and Coffel Vending Resolving a Federal Lawsuit Alleging Race Discrimination
 under Title VII.

         Federal law requires that there be no discrimination against any employee because of the
 employee’s race, color, religion, sex, national origin, age (over 40), disability, or genetic
 information. Title VII prohibits employers from discriminating against employees based on race
 among other things. Rejecting applicants for employment because of their race is a form of
 discrimination prohibited by Title VII. The law also prohibits employers and other covered
 entities from retaliating against employees who have exercised their rights under Title VII.

         Coffel Vending supports and will comply with such Federal law in all respects and will
 not take any actions against employees because they have exercised their rights, reported an
 alleged violation under the law, or have given testimony, assistance or participation in any
 investigation, proceeding or hearing conducted by the U.S. Equal Employment Opportunity
 Commission.

 THIS IS AN OFFICIAL NOTICE AND SHALL NOT BE DEFACED OR REMOVED

 SIGNED this __________ day of __________, 2020.



                                                     ______________________________
                                                     Scott Coffel, Vice President


             Questions concerning this notice may be addressed to:
                  Equal Employment Opportunity Commission
                          101 W. Ohio St., Suite 1900
                       Indianapolis, Indiana 46204-4203
 Telephone: (463) 999-1240 – TDD: (317) 226-5162 – Toll free: 1-800-669-4000.

    This OFFICIAL NOTICE shall remain posted for at least four (4) years from date of
                                    signing.



                                 ATTACHMENT B - NOTICE


                                                11
